DRAFT 5




AGREEMENT

Re WORLDWIDE RIGHTS ACQUISITION and INVESTMENT

For the films to be produced by Eagle Productions LLC

This rights acquisition and investment agreement (“Agreement”) is between Fonu2,
Inc. (“F2”) (“Party”) of 331 East Commercial Blvd, Ft. Lauderdale, FL 33334 and
Eagle Productions, LLC of 135 Goshen Road Extension, Rincon, GA 31326 (“EP”)
(“Party”) (together “Parties”) with a view to F2 investing in, co-producing and
exploiting the motion picture currently titled “Effa” (Picture”) to be produced
by EP. The Picture is based on a screenplay (“Screenplay”) written by Jeffrey
Miller and Byron Motley (“Owners”) based on the book entitled “Queen of the
Negro Leagues: Effa Manley and the Newark Eagles” written by James Overmyer and
under option by the Owners (“Underlying Rights”).

Parties acknowledge that they may substitute another picture (“Substitute
Picture”) for the Picture. Such Substitute Picture shall be subject to broadly
similar terms and conditions as contained herein re the Picture (subject to
items ordinarily associated with the motion picture industry, including but not
limited to budget, talent, exploitation potential…). Any Substitute Picture and
the terms and conditions attaching thereto shall be subject to the approval of
F2 at its absolute discretion.

F2 is willing to acquire the worldwide distribution rights and invest in the
Picture on the following terms and conditions:

1)

Purpose of Acquisition

To co-produce and acquire an equity stake in the Picture and all secure
worldwide distribution rights in all media for the Picture.




2)

Picture

The Picture shall be live action (not animated), photographed in color, in the
English language, of first-class technical quality, completely finished, fully
edited and titled and fully synchronized with language, dialogue, sound and
music, and in all respects ready and suitable for presentation to the public in
first class theatres worldwide that charge general admission.  The Picture
consists, or shall consist, of a connected and continuous series of scenes
telling or presenting a story, and is or shall be produced substantially and
materially in accordance with, and shall not vary from, the final Screenplay
approved in writing by F2, except only for such minor changes as the exigencies
of production may require, and except for such other changes as F2 may approve
in writing. The Picture shall have a rating of not more restrictive than “R” and
shall have a running time (including titles and credits) of between 90 and 120
minutes.




3)

Budget

The budget of the Picture(s) (“Budget”) shall not exceed US$20Million
(US$20,000,000). The Budget shall include all expenditure ordinarily associated
with a motion picture produced independently.




4)

Screenplay

The Screenplay shall be the screenplay written by Jeffrey Miiller and Byron
Motley dated [          ], subject to minor alterations to accommodate the
exigencies of production of the Picture.




5)

Advance

F2 shall advance the Budget(s) of the Picture(s) not to exceed US$10Million
(US$10,000,000) (“Advance”). The Advance shall be provided by the issuance by F2
of Ten Million Dollars  ($10,000,000]) of common stock of F2 (“Stock”) to be
issued upon the execution of this Agreement.  F2 agrees to file a registration
statement which shall include the Stock and shall use its best efforts to have
such registration statement declared effective by the Securities and Exchange
Commission as soon as practicable.  For as long as EP is the beneficial owner of
these shares, the voting rights of the F2 shares shall be pledged to the
Chairman of the Board of F2.

6)

Conditions Precedent

F2’s obligations to fund the Advance in accordance with the terms hereof are
subject to the following having been satisfied and delivered to F2 (all in form
and substance satisfactory to F2) not later than a date to be negotiated by the
Parties in good faith, or such later date as [      ] and F2 may hereafter agree
to in writing. (“Conditions Satisfaction Date”):



(a)

F2's receipt of fully-executed copies of this Agreement;



(b)

F2’s approval of all chain of title documentation;



(c)

F2’s approval of any specific projects of which these funds shall be expended);




1)

Other Finance

Parties will jointly seek third party finance to include but not limited to
third party equity, presales, tax credits, “soft monies” and the like… to
co-finance the Picture. Any third party finance shall be on terms and conditions
to be approved by F2 at its absolute discretion.




2)

Distribution Rights

Through its Advance, F2 shall secure worldwide distribution rights in all media
in the Picture.

The “Rights” are hereby defined as any and all rights (on a sole and exclusive
basis) in and to the Picture of whatsoever kind and nature, including without
limitation all copyrights therein (and all renewals and extension thereof) and
all allied, ancillary, incidental and subsidiary rights of every kind and nature
whatsoever therein, under copyright and otherwise throughout the universe, in
perpetuity, in any and all languages, in any and all media, known or unknown, it
being acknowledged that, the Rights shall include, without limitation, the
exclusive rights to exhibit, distribute, advertise, promote, publicize, market
and otherwise exploit any Picture based on the Screenplay throughout the world
in perpetuity in any and all languages, in all media and by all means and
methods now or hereafter known, including, but not by way of limitation, all
forms of theatrical, non-theatrical, television, home video (encompassing
videocassettes, videodiscs, DVD’s and all other forms of videograms whether now
or hereafter known), interactive games and devices, electronically read,
digitized, interactive and computer-based or computer-assisted systems and
devices such as but not limited to CD-ROM, CD-I, video-on-demand, video
dial-tone, interactive cable, the Internet, the World-Wide Web and America
On-Line, CompuServe, Prodigy, NETCOM and any other on-line or other service (now
or hereafter existing) which makes such transmissions, or up-loads, down-loads
or otherwise makes such material available electronically for either a
subscription, per-use fee or other fee, or free of charge, and all allied and
ancillary rights in the Picture such as, by way of illustration, derivative
works such as remakes, prequels, sequels, mini-series, episodic series, movies
of the week, spin-off or television programs, merchandising, theme park rights,
live stage, music, music publishing, novelization, soundtrack rights, screenplay
publishing, and any and all advertising, publicity, promotional rights with
respect to the foregoing.

Terms of such distribution by F2 shall be negotiated in good faith, subject to
approval (not to be unreasonably withheld) by EP and third party equity
participants (if any).




3)

Collection Agent

All receipts from the exploitation of the Picture shall be administered by a
Collection Agent. Fintage House is approved as the Collection Agent whose fee
shall not exceed 1%.




4)

Recoupment

i)

Collection Agent Fees

ii)

Sales Agency Commission (if applicable)

iii)

Sales Agency expenses (if applicable and not included in the Budget)

iv)

F2 interest on its Advance in the amount of 20% flat (“Interest”)

v)

F2 Advance

vi)

Deferments (if any)

vii)

Once F2 has recouped in full, F2 and EP shall share in Net Profits (as
ordinarily defined in the motion picture industry) in the following percentages:




F2

99% (“F2 Net Profits”) to include ant third party finance.

E P

1% (“EP Net Profits”)

Net Profits allocated to “talent” and Producers (approved by F2) shall be borne
from the F2 Net Profits.

1)

Fees

F2 shall charge a 5% fee calculated on its total Advance, to be included in and
payable from the Budget.

Three Executive Producer Fees in accordance with industry norm to be negotiated
in good faith.

Two Producer Fees in accordance with industry norm to be negotiated in good
faith.

All F2 fees are to be included in and payable from the Budget of the Picture.




2)

Other F2 Costs

Costs ordinarily associated with an investment of this type shall be included in
and payable from the Budget. Such costs include but are not limited to legal
fees and expenses, travel and accommodation….




3)

Credits

F2 shall be afforded the following credits world-wide:

F2 corporate presentation credit

F2 (or designee) production credit

F2 presentation credit as distributor

Three Executive Producer Credits

Two Producer credits

Five further “back end” credits to include (but not limited to legal
representation…).




4)

Approvals

F2 shall have approvals ordinarily associated with its Advance to include (but
not limited to) -

i)

Chain of Title

ii)

Script

iii)

Director (Penny Marshall is hereby approved)

iv)

Material contracts including but not limited to Director, Producers, Cast, Heads
of Department…

v)

Producers (Wendi Laski is hereby approved)

vi)

Cast. F2 shall have absolute approval over the top five lead characters.

vii)

Sales Agent (if any)

viii)

Sales Agent (if any) expenses and fees

ix)

Any third party finance used to fund the Budget of the Picture (including but
not limited to equity, licence fees, presales, debt, banking, cash flowing of
National or State tax credit…) and the terms and conditions attached thereto.

x)

Key production personnel. However DOP, First Assistant Director, Second Unit
Director, Editor, Wardrobe and Production Designer are subject to the final
approval of the director.

xi)

Laboratory - Deluxe and Technicolor are pre-approved

xii)

Locations

xiii)

Composer.

xiv)

Budget (to include the 5% finance fee on F2 total Investment and F2 Fees).

xv)

Cash Flow Schedule

xvi)

Production schedule

xvii)

Deferred payments (if any)

xviii)

Completion Bond

xix)

Collection Agent (Fintage House is pre-approved)

xx)

Rating

xxi)

Other Credits.




1)

Proposed Dates

It is proposed that the Picture commences principal photography on or about [
            ]and is delivered on or about late [      ]




2)

Ownership

F2 shall be the sole and exclusive owner of the Picture for all purposes
(including under U.S. Copyright laws), in perpetuity and throughout the
universe, including without limitation, all distribution, exhibition,
exploitation, allied, ancillary and/or subsidiary rights with respect to the
Picture.  All of EP’s services and contributions with regard to the Picture and
the results and proceeds thereof shall be a "work made for hire" for F2 prepared
within the scope of EP's engagement and/or as a work specially ordered or
commissioned for use as a part of a motion picture or other audio-visual work.




3)

Security Interest

F2 shall be entitled to a continuing first priority (subject to customary guild
liens) security interest in and to all of EP's right, title and interest in and
to the Picture and any and all proceeds in connection therewith.  EP agrees
promptly to execute and deliver to F2 such documents as F2 shall reasonably
request to establish, perfect and maintain the above first priority security
interest, including, without limitation, a security agreement, a mortgage and
assignment of copyright and UCC financing statements.




4)

Insurance

EP will obtain and keep in full force and effect in amount, coverage, kind and
form reasonably satisfactory to F2, all types of insurance that is typically
obtained for motion pictures and motion picture productions, including, without
limitation, cast, negative and faulty stock insurance; customary errors and
omissions insurance and comprehensive liability insurance; “essential element”
insurance per industry norm for the express benefit of F2 as named insured or
additional insured. The cost of said insurance shall be included in and paid
from the Budget.




5)

Assignment

F2 shall be entitled to assign the benefits and liabilities contained herein to
a third party, subject to the approval (not to be unreasonably withheld) of EP.
EP shall not be able to assign the benefits and liabilities contained herein to
a third party unless approved in writing by F2.




6)

No Partnership or Joint Venture

Nothing contained herein shall establish a partnership or joint venture or
similar relationship.




7)

No Loss

F2 cannot be held liable for any loss should the proposed transaction not
proceed for any reason. However, F2 agrees to bear the loss (if any) arising
from the following -



i)

Initial payment of $75,000 re the director services of Penny Marshall;



ii)

Issuance of stock in the value of $425,000 for the services of the director;



iii)

Initial payment of $75,000 to Wendi Laski under the terms or her producing
agreement; and



iv)

Initial payment of $8,000 made to the writers of the screenplay




1)

Representations and Warranties

EP hereby represents and warrants that:



i)

it is a duly organized company in good standing in its state/country   of
organization;



ii)

it has the right to enter into and fully perform this Agreement, the

consent of no other person or entity is required in connection herewith, and it
is capable of, and there is no impediment to, performance of its obligations
hereunder, or with respect to the Picture;



iii)

it owns and controls all rights, or will own and control all rights, and has not
previously assigned to any third party or encumbered any of its rights, in the
screenplay or the Picture.; and



iv)

there are no actual or, to the best of its knowledge, threatened

claims with respect to the Picture or screenplay.



v)

that the proceeds of the Advance shall be used solely for the production of the
Picture.

vi)

that EP is and will remain a special purpose vehicle formed and operated solely
for the purpose of the production of the Picture.

F2 hereby represents and warrants that it has the right to enter and fully
perform   this Agreement, the consent of no other person or entity is required
in connection herewith, and it is capable of, and there is no impediment to, the
performance of its obligations hereunder.




1)

Expiry

This Agreement has an offer period of ten (10) business days from the date
hereof. Should it not be accepted within that period, it shall be deemed to have
expired.




2)

Confidentiality

The terms and conditions of this Agreement shall remain confidential between F2
and EP and should not be disclosed to any third party or used in any way without
the express written consent of F2.




3)

Law

This Agreement shall be subject to the law and jurisdiction of the state of
Georgia, US.




4)

Entire Agreement

This Agreement shall supersede any other term sheet or agreement or the like,
whether oral or written that may have been entered into relating to matters
contemplated hereby and thereby, and constitutes the full and entire
understanding of the Parties hereto. The Parties hereto recognize that they
intend to enter into a more formal agreement, and until that agreement is
entered into, this Agreement shall constitute the understanding of the Parties.

SIGNATURE PAGE TO FOLLOW















































































The Parties hereby agree to the terms and conditions herein.




________________________________

FONU2, INC




By: _____________________________Date:____________________




_______________________________

EAGLE PRODUCTIONS, LLC




By: _____________________________Date:_____________________

    





o


